Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to the claim amendments filed January 04, 2021 and further in response to an electronic/telephonic communication with Applicant’s representative Ebenesar D. Thomas on February 25, 2021 (“Electronic Communication”).
Claims 4 and 14 have been canceled.
Claims 1-3, 5-13 and 15-20 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the Electronic Communication.
Please replace all prior version of the claims with the attached amended claims, wherein,
Claims 4 and 14 have been canceled.
Claims 1-3, 5-13 and 15-20 are pending.

Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record:
U.S. Patent No. US 20160203475 A1 to Venugopalan et al. (“Venugopalan”)
U.S. Patent Pub. No. US 20180189781 A1 to McCann et al. (“McCann”)
U.S. Patent Pub. No. US 20120330787 A1 to Hansonet al. (“Hanson”)
U.S. Patent Pub. No. US 20180025342 A1 to Shauh al. (“Shauh”)
U.S. Patent No. US 8433914 B1 to Philpott al. (“Philpott”)

Venugopalan generally discloses a method and system for making a secure payment transaction using a payment card associated with a consumer which has been registered with a digital wallet. A secure server is arranged, in response to a request from a merchant server in relation to the consumer, to extract from the digital wallet payment credentials for the payment card. The secure server uses the payment credentials and the identity of the merchant server to generate a token. The token is provided to the merchant. To effect a payment transaction, the merchant server returns the token to the secure server with details of the desired payment transaction, and the secure server arranges for the payment transaction to occur, and notifies the merchant server (see abstract).
Venugopalan further discloses, the consumer operates the consumer application 111 (CA), and decides to make a purchase, and instructs the consumer application 111 accordingly. At this stage, the consumer application 111 may display a number of different payment options (e.g. using respective payment methods), and the consumer selects to make a payment by the method proposed here. For example, he may click on branding (a payment acceptance brand) displayed by the consumer application 111 and associated with the present method. That is, it includes an acceptance of the use of a payment card registered with the digital wallet 116. Note that the displayed payment options may include multiple digital wallets (e.g. associated with different issuing banks), so that the consumer can select the appropriate digital wallet. The consumer application 111 then sends a request to the merchant server 112 (MS) to obtain payment credentials. This includes a message that a payment card registered with the digital wallet is to be used. The request further includes data specifying the identity of the point-of-sale, i.e. one at which the consumer is located and/or from which he or she wishes to receive a product and/or service. Specifically, it includes merchant information such as a unique merchant identifier for which a payment acceptance mark has been established (see paragraphs [0028]-[0043] and Fig. 4 and related text]).

McCann discloses, computer-implemented systems and processes that perform operations that initiate, approve, and execute exchanges of data between network-connected systems, apparatuses, and devices in a computing environment. For example, a network-connected apparatus may receive, from a network-connected terminal device, data specifying an exchange of data initiated at the terminal device. The apparatus may, in some instances, identify a data type corresponding to the received data, and based on a block-chain ledger that tracks data exchanges involving the identified data type, determine an availability of the identified data type for use in the data exchange (see abstract).
McCann further discloses, client device 102 may execute a payment-service application that establishes and maintains a digital wallet specifying payment instruments, loyalty-program accounts, and/or rewards-program accounts available to user 101. For example, user 101 may dispose client device 102 proximate to POS terminal 112, and the executed payment-service application may cause client device 102 to transmit payment data identifying one or more of the payment instruments, loyalty-program accounts, or rewards-program accounts to POS terminal 112 across network 121 using any of the communications protocols described herein. POS terminal 112 may receive the transmitted information through the communications module, and may process the payment data to perform operations consistent with the disclosed embodiments. By way of example, the payment data may include, but is not limited to, data specifying a subset of the available payment instruments, loyalty-program accounts, and/or rewards-program accounts (e.g., account numbers, expiration dates, card-security codes (CSCs), issuer identifier numbers (IINs), accountholder names, etc.) and additionally or alternatively, data that uniquely identifies the maintained digital wallet and/or the user 101 (e.g., a digital wallet token and/or a digital wallet address) (see paragraphs [0030], [0040], [0053]-[0054] and [0061]).

Hanson discloses, when making a payment with an electronic payment type, a user may provide additional verification of ownership through communications with the user's mobile computing device. For example, the user may swipe her bank card at a retailer's store. The retailer may authorize the bank card through an issuing party ("host"). The host may transmit a request to the user via a mobile application running on the mobile computing device, which may request the user to approve or decline the purchase request. In various embodiments, the host's request may require the user to enter personal and/or authorization information (e.g., a PIN, password, biometrics, etc.) via the mobile application to approve the request. In some aspects, the host may allow the user to split or allocate a payment amount across one or more electronic payment types available to the user from the host via the mobile application during the authorization process (see abstract).
Hanson further discloses, the payment application 222 may determine to authorize or decline a payment based at least in part on input from the user 102 provided using the user device 110. When the user 102 decides to decline the payment, at 308 (following the "no" route), the payment application 222 may transmit a response to the host servers 122 to decline the payment. However, when the user decides to authorize the payment request (following the "yes" route from the decision operation 306), then the process 300 may continue at 310. At 310, the payment application 222 may generate a response (or answer) to the request. The response may include selection of one or more EPT (including or different than the EPT used in the operation 302), which may be collected and/or processed by the selection module 228. The response may also include a code, such as a PIN, a password, biometric sensed data, or other personal information which may be collected and/or processed by the verification module 224. In some instances, the response may include a rejection command when the user 102 desires to reject the payment request. The response may also include condition information, such as a location of the user device 110, which may be collected and/or processed by the condition module 226 (see paragraphs [0036]-[0037] and Fig. 3 and related text).

Shauh discloses, a mobile payment method includes the steps of making an online purchase at an online store with payment information being received by a web browsing capable device. The web browsing capable device connects to a server and a payment request including a VID is sent to the server. The server verifies the VID. A mobile payment device is connected to the server. A token request is sent to the mobile device upon verification of the VID. Mobile device 12 displays payment information to the user for confirmation, and prompts the user to enter PIN (or passcode), fingerprint, or the like, and generates a payment token after the PIN (or passcode) or fingerprint, etc. is successfully verified. Mobile device 12 then sends a token response 28 to server 17. Token response 28 can include the payment token, payment amount, merchant identity, transaction time, transaction identity, etc. Server 17 receives token response 28 and sends a payment response 30 to PC 14. The transaction identity from payment request 24 can be used by server 17 to send payment response 30 to PC 14. Payment response 30 can include payment token, payment amount, merchant identity, transaction time, transaction identity, status code, etc. The status code can be used to indicate an error scenario if payment request 24 has an error, like mobile identity is not correct and the like. If everything is working properly, the status code is `Success`. Alternatively, payment response 30 can additionally include billing information (e.g. billing address, zip code, name, and phone number) that was provided in the registration procedure earlier by the user to server 17. In this case, the user does not need to enter billing information on the web page of online store 16 during purchase (see abstract and paragraph [0008]).
Shauh further discloses, Mobile Device 112 receives payment information, displays payment description for the user to check, and prompts user to authorize by PIN or biometric information (e.g. fingerprint). Then Mobile Device 112 sends a token response 128 with payment token to Server 117 upon authorization. Server 117 receives token response 128 successfully and archives shipping information, cookie, VID, and can prepare new or update cookie in a sub-routine 170 as will be described presently. Server 117 sends payment response 130 to PC 114. Payment response 130 includes payment token, etc. The HTTP header of payment response 130 includes a set cookie as will be described presently. PC 114 receives payment response 130 and sends an authorization request 132 to Online Store 116. Authorization request 132 includes payment token, payment amount, merchant identity, transaction time, transaction identity, etc. Online Store 116 sends authorization request 134 to Payment Network 120. Payment Network 120 processes the transaction and replies with an authorization response 136 to Online Store 116. Online Store 116 sends an authorization response 138 to PC 114 to indicate the status, e.g. approval and completion of purchase (see paragraph [0026]).

Philpott discloses, a transaction system combats malware and phishing-based MitM attacks on transaction processing systems by using digital signatures to integrity-protect the user-verified transaction data. With this system, a user submits a transaction from a client device (e.g., desktop web browser) over a communications channel to a server device, such as a transaction server. Before accepting the transaction, the transaction server securely delivers all relevant transaction data to a second device (e.g., the signing device), such as a smart phone, in the possession of the user. The signing device has its own distinct communication channel with the server device. The user verifies the data and the signing device creates a digital signature value for the transaction. The user submits the signature to the transaction server to confirm the transaction with the transaction server (see abstract).
Philpott further discloses, the signing device 30, executing a transaction signing application, decrypts the transaction data 64 and verifies the signature on the transaction data 64 and displays the decrypted transaction data 64 to the user, such as by a display 65 associated with the signing device 30. The user verifies that the transaction data 64 matches the original transaction data 52 submitted by the client device 20. If the user detects a match between the transaction data 52 and the displayed transaction data 64, the user instructs the signing device 30 to generate and display a digital transaction signature 70 for that transaction. The signing device 30 uses the transaction signing key 58 and the transaction data 64 transferred to the device 30 to generate a digital signature (e.g., a digital signature value) 70 for the transaction. The transaction server 40 prompts the user, via the client device 20 for the transaction signature 70 generated by the signing device 30. The user enters the transaction signature 70 provided by the signing device 30 into the client device 20 and submits the transaction signature 70 to the transaction server 40 to confirm the transaction. However, in another embodiment, the signing device 30 sends the transaction signature 70 directly back to the transaction server 40 once the user verifies the transaction (see Col. [3], LN [44-65]).

The references Venugopalan, McCann, Hanson, Shauh and Philpott disclose as previously discussed.

The references however do not teach at least:
receiving a request from a terminal of a seller for an electronic wallet address of a payer, the request comprising identification information of the payer;
obtaining the electronic wallet address of the payer based on the identification information of the payer through a blockchain system, in response to the receiving the request for the electronic wallet address;
transmitting the obtained electronic wallet address of the payer to the terminal of the seller;
receiving first payment request information from the terminal of the seller, the first payment request information comprising the obtained electronic wallet address of the payer; 
generating a second payment request information based on the first payment request information, the second payment request information being configured to be displayed in an electronic wallet application installed in a terminal of the payer;
transmitting the second payment request information to a terminal of the payer;
receiving payment information from the terminal of the payer, the payment information comprising an electronic signature of the payer; 
comparing the second payment request information and the payment information; and
based on a match between the second payment request information and the payment information, processing a payment transaction through the blockchain system, 
wherein the transmitting of the second payment request information to the terminal of the payer comprises providing a push notification with a link to a specific page of the electronic wallet application installed in the terminal of the payer, together with the second payment request information,
wherein the specific page comprises at least one of a page for showing the second payment request information and a page for receiving the electronic signature of the payer for the second payment request information.

Therefore, the claims of the instant application are not obvious over Venugopalan, McCann, Hanson, Shauh and Philpott for the seasons given above. See also Applicant’s argument filed on January 04, 2021 for additional reasons for allowance.

Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Venugopalan, McCann, Hanson, Shauh and Philpott because Venugopalan is not concerned about merchant obtaining an account identification information from the server. Furthermore, Venugopalan is not concerned about generating a second payment request information based on the first payment request information because Venugopalan already (e.g., on earlier steps) provided the confirmation or authorization for a transaction, therefore Venugopalan is not concerned about generating a second payment request information based on the first payment request information.

Additionally, the combination of Venugopalan, McCann, Hanson, Shauh and Philpott clearly destroys the intent and purpose of Venugopalan taken alone and/or in view of McCann, Hanson, Shauh and Philpott use of, for example, by transmitting of the second payment request information to the terminal of the payer comprises providing a push notification with a link to a specific page of the electronic wallet application and the specific page comprises at least one of a page for showing the second payment request information and a page for receiving the electronic signature of the payer for the second payment request information.

Accordingly, the present invention is distinguishable over Venugopalan taken alone and/or in view of McCann, Hanson, Shauh and Philpott for this reason as well.

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAHED ALI/ Examiner, Art Unit 3685


/MAMON OBEID/Primary Examiner, Art Unit 3685